       Case 3:20-cv-00289-BSM Document 5 Filed 10/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JIMMY WAYNE SPARKS                                                         PLAINTIFF
ADC #650871

v.                       CASE NO. 3:20-CV-00289-BSM

BRYCE COOK                                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 30th day of October, 2020.



                                                ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
